DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 02/18/2021.
Claims 1 – 20 are currently pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,929,357. Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters claimed in the instant application can also found in patent ‘357.
In claim 1 of instant application, Applicant claims a method comprising “transmitting, by a client device to a node of a distributed file system, a request to modify a file system object of the distributed file system, wherein the request comprises a first index range indicating a beginning and an ending of a first set of file system objects stored by the node; receiving, by the client device from the node, a notification that the request is associated with a stale version of a storage layout of the distributed file system in view of the first index range not matching a second index range of the storage layout of the distributed file system; sending, by the client device to the node, a lock request to prevent changes to the storage layout; and receiving, by the client device, at least a portion of the storage layout to update the stale version of the storage layout associated with the request”.
Similar limitations also found in claim 1 of patent ‘357. Certain limitation found in ‘357 but not in claim 1 of instant application such as “comparing, by the node of the distributed file system, the first index range of the request with a second index range of a storage layout of the distributed file system, the storage layout further comprising a third index range indicating a beginning and an ending of a second set of file system objects stored by a second node of the distributed file system”.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to broaden the claim at no additional cost in development.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abney, III et al (U.S. 2015/0058302 A1) in view of Burgess et al (U.S. 5,727,197), further in view of Teletia et al (U.S. 9,715,515 B2), [All references are provided by Applicant].
♦As per claims 1, 13, 17,
Abney discloses a method comprising:
“transmitting, by a client device to a node of a distributed file system, a request to modify a file system object of the distributed file system, wherein the request comprises a first index range  See paragraph 0020 of Abney wherein a distribute server send a request to a database server to update an object [“a particular distributed server requests an update (e.g., a write action, etc.) to the shared database ..._ the requesting server provides the database server with an identification of objects ... and also provides version information associated with the referenced objects”’].
Abney does not clearly disclose “wherein the request comprises an index range indicating a beginning and ending of a set of file system objects stored by the node”.
Burgess, in the same field of endeavor, discloses a method, system for segmenting a database including the teaching of:
A range index is used as a high level filter to determine which indices and data segments will be used to process a query of the database: See abstract of Burgess.
an index range indicating a beginning and ending of a set of file system objects stored by the node: See col. 4 lines 16 — 65 of Burgess wherein “The format of a typical database query 400 is shown in FIG. 4. At least two parameters are typically used: the range parameter 402 identifying which segment index 218 through 224 is to be searched”.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Burgess into the invention of Abney since both inventions were available and the combination would reduce the time searching for information.
“receiving, by the client device from the node, a notification that the request is associated with a stale version of a storage layout of the distributed file system in view of the first index range not matching a second index range of the storage layout of the distributed file system” See Fig. 2, step 204 of Abney wherein the database server send ‘error information” to distributed system.
Abney/Burgess do not clearly disclose “sending, by the client device to the node, a lock request to prevent changes to the storage layout”.
However, Teletia, in the same field of endeavor, discloses a method, system for accessing an external data using an index including the teaching of: “receiving, by the processing device, a lock request to prevent changes to the storage layout of the distributed file system, wherein the lock request is received from a client in response to the request being associated with the stale version of the storage layout” See Fig. 10, col. 9 lines 18 — 34 of Teletia. It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Teletia into the invention of Abney/Burgess since both inventions were available and the combination would prevent inconsistent results that could occur when servers perform workflows with stale data.
“receiving, by the client device, at least a portion of the storage layout to update the stale version of the storage layout associated with the request” See Fig. 2, paragraph 0039 - 0040 of Abney wherein the database server send update versions to the distributed server.
♦As per claim 2,
“wherein sending the lock request in response to the request being associated with the stale version of the storage layout” See Fig. 10, col. 9 lines 18 — 34 of Teletia.
♦As per claims 3, 14, 18, 
“wherein the storage layout of the distributed file system is associated with a directory object corresponding to one or more index ranges that span multiple nodes of the distributed file system, wherein each of the one or more index ranges correspond to a storage area on one of the multiple nodes” See Fig. 1 of Abney for plurality of distributed servers; paragraph 0024 of Abney for nodes; also see col. 6 lines 11 — 16 of Teletia [plurality distributed file system].
♦As per claim 4,
“wherein the stale version of the storage layout is an older version of the storage layout of the distributed file system and is stored on the client device of the distributed file system” See paragraphs 0010, 0020 of Abney wherein the version of the request is out of date.
♦As per claims 5, 16, 20,
“wherein the file system object is a directory object and the request to modify the file system object comprises at least one of: an instruction to create a file object within the directory object, an instruction to create a subdirectory object within the directory object, an instruction to remove a subdirectory within the directory object, an instruction to rename the file system object within the directory object, or an instruction to create a link within the directory object” See paragraph 0020 of Abney [write request].
♦As per claims 6, 15, 19, 
“wherein the request further comprises an index value representing the file system object or identifying a location of the file system object, wherein the index value is calculated in view of an object identifier of the file system object and is within the first index range of the request, wherein the index value is not within the second index range” See paragraphs 0010 and 0020 of Abney [object identifiers and version information].
♦As per claim 7,
“wherein the first index range of the request and the second index range of the storage layout each comprise a hash range” See paragraph 0029 of Abney [encrypted strings].
♦As per claim 8,
“wherein receiving the notification is in response to a comparison by the node of a value of the first index range of the request with a value of the second index range of the storage layout of the distributed file system” See paragraph 0010 of Abney wherein the version is compared with the version in the share database by the database server 120 [“The determination that the referenced object is stale can be based on a comparison of the version identifier of the referenced object and a version identifier of an object in the shared database that corresponds to the referenced object’].
♦As per claims 9, 
“transmitting, by the client device to a node of the distributed file system, a second request to create a second file system object, wherein the storage layout of the distributed file system is associated with a directory object and remains unlocked by the client device during a creation of the second file system object when the second request is not associated with the stale version of the storage layout”  See Fig. 2 of Abney wherein the object is created in the database server.
♦As per claim 10,
“responsive to receiving the notification, sending a request to the node to transmit the portion of the storage layout to update the stale version of the storage layout” See Fig. 2, step 204 — 206, Fig. 5, and associated texts of Abney.
♦As per claims 11 - 12, 
“sending a second request to the node to modify the file system object of the distributed file system, wherein the second request comprises a fourth index range that aligns with the second index range of the storage layout of the distributed file system”, and “wherein the second request further comprises a hash value identifying a location of the file system object and the hash value is within a hash range associated with a node containing the file system object” See paragraph 0011 — 0012 of Abney [second request to update the share database based on a second modified object]; and paragraph 0029 of Abney [encrypted strings].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161